Title: From James Madison to James Madison, Sr., 24 November 1786
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Novr. 24. 1786.
The H. of D. have just past a bill makg. Tobo. recievable in the tax at the market price at the several Warehouses to be fixt by the Executive. There is a proviso that the highest price shall not exceed 28/. An equality of price throughout was contended for which I disapproved 1. because I think it wd. have been unjust. 2 because the bill could not have been carried in that form. I was not a[n]xious for its success in any form, but acqueisced in it as it stands as the people may consider it in the light of an easement and as it may prevent some worse project in the Assembly. I have in my hands about 300 dollrs. in indents the property of a friend in Philada. which may be applied to your taxes at the market value if you chuse to take them. A call of the House stops me.
Js. M. Jr.
